         $2  *$6
          $2    5HY  -XGJPHQWLQD&LYLO&DVH
                  *$65HY



                                       8QLWHG6WDWHV'LVWULFW&RXUW
                                                 Southern District of Georgia
                  %5$1'21 % /29(77


                  3ODLQWLII                                                        -8'*0(17,1$&,9,/&$6(


                                            9                                    &$6(180%(5        FY

                  *(25*,$3$&,),& &21680(5
                  352'8&76 /3

                  'HIHQGDQW




                     -XU\ 9HUGLFW 7KLV DFWLRQ FDPH EHIRUH WKH &RXUW IRU D WULDO E\ MXU\ 7KH LVVXHV KDYH EHHQ WULHG DQG WKH MXU\
                     KDV UHQGHUHG LWV YHUGLFW

                     'HFLVLRQ E\ &RXUW7KLV DFWLRQ FDPH EHIRUH WKH &RXUW 7KH LVVXHV KDYH EHHQ FRQVLGHUHG DQG D GHFLVLRQ KDV EHHQ
            ✔
                     UHQGHUHG

                      ,7 ,6 25'(5(' $1' $'-8'*('
                      WKDW LQ DFFRUGDQFH ZLWK WKLV &RXUW V 2UGHU GDWHG 2FWREHU   JUDQWLQJ WKH 'HIHQGDQW

                      *HRUJLD3DFLILF &RQVXPHU 3URGXFWV /3 V 0RWLRQ IRU 6XPPDU\ -XGJPHQW MXGJPHQW LV HQWHUHG LQ

                      IDYRU RI WKH 'HIHQGDQW *HRUJLD3DFLILF &RQVXPHU 3URGXFWV /3 DQG DJDLQVW WKH 3ODLQWLII %UDQGRQ %

                      /RYHWW 7KLV FDVH VWDQGV FORVHG




            $SSURYHG E\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                            BBBBBBBBBBBBBBB
                                         BBBBBBBBBBBBBBBB




            2FWREHU                                                       6FRWW / 3RII
           Date                                                                 Clerk
                                                                                 lerk



                                                                                (By)
                                                                                 By) Deputy Clerk
*$6 5HY 
